PER CURIAM.
The appellants having been indicted for murder in the first degree pleaded guilty and each was sentenced to imprisonment for life. They have appealed, contending that the sentence was illegal in that it was imposed after the trial judge had indicated to them that they would receive a death sentence unless they stated the facts of the offense, as to which they had pleaded guilty. They related the facts in open court, whereupon the court imposed the life sentences. As life sentence was the minimum penalty for murder in the first degree (§§ 782.04 and 919.23(2), Fla.Stat., F.S.A.) no basis is shown to disturb the sentences imposed by the court.
Affirmed.